                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CHARLES BOWLDS,                                   )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-19-726-SLP
                                                  )
TURN KEY HEALTH, et al.,                          )
                                                  )
       Defendants.                                )

                                        ORDER

       Before the Court is the Order entered on October 10, 2019, sua sponte granting

Plaintiff an extension of time until October 31, 2019 within which to pay his initial partial

filing fee as previously ordered by the Court on August 13, 2019. See Order [Doc. No. 5].

On October 25, 2019, Plaintiff paid his initial partial filing fee of $10.00. Therefore, the

undersigned declines to adopt the Report and Recommendation [Doc. No. 8] and re-refers

this matter to United States Magistrate Judge Shon T. Erwin for additional proceedings in

accordance with the original Order of Referral entered herein on August 9, 2019 [Doc. No.

4].

       IT IS SO ORDERED this 25th day of October, 2019.
